Citation Nr: 1536100	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  07-37 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an increased initial rating for a left knee disability, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from May 1986 to May 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which granted service connection for a left knee disability and assigned a 10 percent rating, effective November 6, 2006.  

In May 2009, the Veteran testified before the undersigned Veterans Law Judge at a travel board hearing.  A copy of the transcript has been associated with the claims file.  

In January 2010 and August 2011, the Board remanded this claim for additional development.  

A March 2014 Board decision denied the Veteran's claim for increased initial rating for a left knee disability.  The Veteran appealed the March 2014 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2015, pursuant to a February 2015 Joint Motion for Remand, the Court issued an Order that vacated the Board's decision denying increased initial rating for a left knee disability and remanded the claim to the Board for further proceedings.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.  

As previously noted by the Board in August 2011 and March 2014, the issues of entitlement to service connection for depression and a right knee disability, as secondary to a service-connected left knee disability, have been raised by the record at the May 2009 Board hearing, but have still not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board still does not have jurisdiction over them, and they are again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In light of points raised in the Joint Motion for Remand, the Board finds that further development is needed prior to disposition of the claim for entitlement to an increased initial rating for a left knee disability.  

In August 2011, the Board remanded this claim to obtain a new VA examination to ascertain the level of severity of the Veteran's left knee disability.  The Board specifically directed the examiner to address whether pain could significantly limit functional ability during flare-ups or when the left knee was used repeatedly over a period of time.  The examiner was instructed that this determination should, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups.  On VA examination in September 2011, the examiner noted that the Veteran had flare-ups which impacted his left knee function.  The Veteran had reported daily flare-ups of pain that ranged from a 7/10 to a 9/10 in severity.  While the examiner found that the Veteran had functional loss of the left knee due to pain, he did not provide an opinion as to whether this pain could significantly limit functional ability during flare-ups, nor did he portray any such functional loss in terms of additional loss of range of motion.    

The lack of opinion regarding whether the Veteran's left knee pain limits functional ability during flare-ups, including portrayal of such functional loss in terms of additional loss of range of motion, renders the September 2011 VA examination inadequate because of the failure to provide the findings requested in the previous Board remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, given the specific directives in the August 2011 Board remand, the Board finds that a new VA examination is needed to fully and fairly evaluate the Veteran's claim for increased rating. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA joints examination to determine the current level of severity of his left knee disability.  The examiner must review the claims folder in conjunction with the examination.  All indicated tests and studies should be performed, including x-rays and range of motion studies in degrees, and the results reported.  

The examiner should conduct a thorough orthopedic examination of the left knee and describe all associated symptomatology.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain. 

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.  

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.  

The examiner should also state whether the Veteran's left knee disability results in instability, and if so, whether the instability is slight, moderate, or severe.
     
2.  After the development requested above has been completed, the record should again be reviewed.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







